
	
		I
		112th CONGRESS
		1st Session
		H. R. 3296
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 with respect to grants for economic adjustment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Energy Improvements Financing Act of
			 2011.
		2.Grants for
			 economic adjustmentSection
			 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149)
			 is amended by adding at the end the following:
			
				(e)Energy
				efficiency programs
					(1)In
				generalThe Secretary is
				authorized to make grants under this section to support innovative,
				utility-administered energy efficiency programs for small business
				concerns.
					(2)Small business
				concern definedIn this
				subsection, the term small business concern has the meaning given
				that term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).
					.
		
